EXHIBIT 10.1

 

Literary Purchase Agreement

 

This Agreement made on November 28th, 2018 by and between Regnum Corp.
(hereinafter referred to as "Owner") and Kelly Morgan (hereinafter referred to
as "Purchaser").

 

WHEREAS, Owner is the sole and exclusive owner throughout the world of all
rights in and to the literary work entitled: "UNNAMED" this work including all
adaptations and/or versions, the titles, characters, plots, themes and story
line is collectively referred to as the "Property"; and

 

WHEREAS, Purchaser wants to acquire all rights of the Owner in consideration for
the purchase price provided herein and in reliance upon the Owner's
representations and warranties;

 

NOW, THEREFORE, the parties agree to as follows:

 

1. RIGHTS GRANTED: Owner hereby sells, grants, conveys and assigns to Purchaser,
its successors, licensees and assigns exclusively and forever, all rights
including all motion picture rights (including all silent, sound dialogue and
musical motion picture rights), all television motion picture and other
television rights, together with limited radio broadcasting rights and 7,500
word publication rights for advertisement, publicity and exploitation purposes,
and certain incidental and allied rights, throughout the world, in and to the
Property. Included among the rights granted to Purchaser hereunder (without in
any way limiting the grant of rights hereinabove made) are the following sole
and exclusive rights throughout the world:

 

(a) To make, produce, adapt and copyright one or more motion picture adaptations
or versions, whether fixed on film, tape, disc, wire, audio-visual cartridge,
cassette or through any other technical process whether now known or hereafter
devised, based in whole or in part on the Property, of every size, gauge, color
or type, including, but not limited to, musical motion pictures and remakes of
and sequels to any motion picture produced hereunder and motion pictures in
series or serial form, and for such purposes to record and reproduce and license
others to record and reproduce, in synchronization with such motion pictures,
spoken words taken from or based upon the text or theme of the Property and any
and all kinds of music, musical accompaniments and/or lyrics to be performed or
sung by the performers in any such motion picture and any and all other kinds of
sound and sound effects.

 

(b) To exhibit, perform, rent, lease and generally deal in and with any motion
picture produced hereunder:

 

(i) by all means or technical processes whatsoever, whether now known or
hereafter devised including, by way of example only, film, tape, disc, wire,
audio-visual cartridge, cassette or television (including commercially
sponsored, sustaining and subscription or pay-per-view television, or any
derivative thereof); and

 

(ii) in any place whatsoever, including homes, theaters and elsewhere, and
whether or not a fee is charged, directly or indirectly, for viewing any such
motion picture.

 

(c) To broadcast, transmit or reproduce the Property or any adaptation or
version thereof (including without limitations to, any motion picture produced
hereunder and/or any script or other material based on or utilizing the Property
or any of the characters, themes or plots thereof), by means of television or
any process analogous thereto whether now known or hereafter devised (including
commercially sponsored, sustaining and subscription or pay-per-view television),
through the use of motion pictures produced on films or by means of magnetic
tape, wire, disc, audio-visual cartridge or any other device now known or
hereafter devised and including such television productions presented in series
or serial form, and the exclusive right generally to exercise for television
purposes all the rights granted to Purchaser hereunder for motion picture
purposes.

 

(d) Without limiting any other rights granted Purchaser, to broadcast and/or
transmit by television or radio or any process analogous thereto whether now
known or hereafter devised, all or any part of the Property or any adaptation or
version thereof, including any motion picture or any other version or versions
thereof, and announcements pertaining to said motion picture or other version or
versions, for the purpose of advertising, publicizing or exploiting such motion
picture or other version or versions, which broadcasts or transmissions may be
accomplished through the use of living actors performing simultaneously with
such broadcast or transmission or by any other method or means including the use
of motion pictures (including trailers) reproduced on film or by means of
magnetic tape or wire or through the use of other recordings or transcriptions.

 

  - 1 -

   



 

(e) To publish and copyright or cause to be published and copyrighted in the
name of Purchaser or its nominee in any and all languages throughout the world,
in any form or media, synopses, novelizations, serializations, dramatizations,
abridged and/or revised versions of the Property, not exceeding 7,500 words
each, adapted from the Property or from any motion picture and/or other version
of the Property for the purpose of advertising, publicizing and/or exploiting
any such motion picture and/or other version.

 

(f) For the foregoing purposes to use all or any part of the Property and any of
the characters, plots, themes and/or ideas contained therein, and the title of
the Property and any title or subtitle of any component of the Property, and to
use said titles or subtitles for any motion picture or other version of
adaptation whether or not the same is based on or adapted from the Property
and/or as the title of any musical composition contained in any such motion
picture or other version or adaptation.

 

(g) To use and exploit commercial or merchandise tie-ups and recordings of any
sort and nature arising out of or connected with the Property and/or its motion
picture or other versions and/or the title or titles thereof and/or the
characters thereof and/or their names or characteristics.

 

All rights, licenses, privileges and property herein granted Purchaser shall be
cumulative and Purchaser may exercise or use any or all said rights, licenses,
privileges or property simultaneously with or in connection with or separately
and apart from the exercise of any other of said rights, licenses, privileges
and property. If Owner hereafter makes or publishes or permits to be made or
published any revision, adaptation, sequel, translation or dramatization or
other versions of the Property, then Purchaser shall have and Owner hereby
grants to Purchaser without payment therefor all of the same rights therein as
are herein granted Purchaser. The terms "Picture" and "Pictures" as used herein
shall be deemed to mean or include any present or future kind of motion picture
production based upon the Property, with or without sound recorded and
reproduced synchronously therewith, whether the same is produced on film or by
any other method or means now or hereafter used for the production, exhibition
and/or transmission of any kind of motion picture productions.

 

2. RIGHT TO MAKE CHANGES: Owner agrees that Purchaser shall have the unlimited
right to vary, change, alter, modify, add to and/or delete from the Property,
and to rearrange and/or transpose the Property and change the sequence thereof
and the characters and descriptions of the characters contained in the Property,
and to use a portion or portions of the Property or the characters, plots, or
theme thereof in conjunction with any other literary, dramatic or other material
of any kind. Owner hereby waives the benefits of any provisions of law known as
the "droit moral" or any similar law in any country of the world and agrees not
to permit or prosecute any action or lawsuit on the ground that any Picture or
other version of the Property produced or exhibited by Purchaser, its assignees
or licensees, in any way constitutes an infringement of any of the Owner's droit
moral or is in any way a defamation or mutilation of the Property or any part
thereof or contains unauthorized variations, alterations, modifications, changes
or translations.

 

3. DURATION AND EXTENT OF RIGHTS GRANTED: Purchaser shall enjoy, solely and
exclusively, all the rights licenses, privileges and property granted hereunder
throughout the world, in perpetuity, as long as any rights in the Property are
recognized in law or equity. The rights granted herein are in addition to and
shall not be construed in derogation of any rights which Purchaser may have as a
member of the public or pursuant to any other agreement. All rights, licenses,
privileges and property granted herein to Purchaser are irrevocable and not
subject to rescission, restraint or injunction under any circumstances.

 

4. CONSIDERATION: As consideration for all rights granted and assigned to
Purchaser and for owner's representations and warranties, Purchaser agrees to
pay to Owner, and Owner agrees to accept $1800.00 for all the rights granted
including the production of one or more theatrical or television motion
pictures.

 

5. REPRESENTATIONS AND WARRANTIES:

 

(a) Sole Proprietor: Owner represents and warrants to Purchaser that Owner is
the sole and exclusive proprietor, throughout the universe, of that certain
original literary material entitled " UNNAMED"

 



  - 2 -

   



 

(b) Facts: Owner represents and warrants to Purchaser as follows:

 

(i) Owner is the sole owner of the Property.

 

(ii) The Property is unpublished.

 

(iii) No motion picture or dramatic version of the Property, or any part
thereof, has been manufactured, produced, presented or authorized; no radio or
television development, presentation, or program based on the Property, or any
part thereof, has been manufactured, produced, presented, broadcast or
authorized; and no written or oral agreements or commitments whatsoever with
respect to the Property, or with respect to any rights therein, have been made
or entered into by or on behalf of Owner.

 

(iv) None of the rights herein granted and assigned to Purchaser have been
granted and/or assigned to any person, firm or corporation other than Purchaser.

 

(c) No Infringement or Violation of Third Party Rights: Owner represents and
warrants to Purchaser that Owner has not adapted the Property from any other
literary, dramatic or other material of any kind, nature or description, nor,
except for material which is in the public domain, has Owner copied or used in
the Property the plot, scenes, sequence or story of any other literary, dramatic
or other material; that the Property does not infringe upon any common law or
statutory rights in any other literary, dramatic or other material; that no
material contained in the Property is libelous or violative of the right of
privacy of any person; that the full utilization of any and all rights in and to
the Property granted by Owner pursuant to this Agreement will not violate the
rights of any person, firm or corporation; and that the Property is not in the
public domain in any country in the world where copyright protection is
available.

 

(d) No Impairment of Rights: Owner represents and warrants to Purchaser that
Owner is the exclusive proprietor, throughout the universe, of all rights in and
to the Property granted herein to Purchaser; that Owner has not assigned,
licensed or in any manner encumbered, diminished or impaired any such rights;
that Owner has not committed or omitted to perform any act by which such rights
could or will be encumbered, diminished or impaired; and that there is no
outstanding claim or litigation pending against or involving the title,
ownership and/or copyright in the Property, or in any part thereof, or in any
rights granted herein to Purchaser. Owner further represents and warrants that
no attempt shall be made hereafter to encumber, diminish or impair any of the
rights granted herein and that all appropriate protection of such rights will
continue to be maintained by Owner.

 

6. INDEMNIFICATION:

 

(a) Owner agrees to indemnify Purchaser against all judgments, liability,
damages, penalties, losses and expense (including reasonable attorneys' fees)
which may be suffered or assumed by or obtained against Purchaser by reason of
any breach or failure of any warranty or agreement herein made by Owner.

 

(b) All rights, licenses and privileges herein granted to Purchaser are
irrevocable and not subject to rescission, restraint or injunction under any
circumstances.

 

7. PROTECTION OF RIGHTS GRANTED: Owner hereby grants to Purchaser the free and
unrestricted right, but at Purchaser's own cost and expense, to institute in the
name and on behalf of Owner, or Owner and Purchaser jointly, any and all suits
and proceedings at law or in equity, to enjoin and restrain any infringements of
the rights herein granted, and hereby assigns and sets over to Purchaser any and
all causes of action relative to or based upon any such infringement, as well as
any and all recoveries obtained thereon. Owner will not compromise, settle or in
any manner interfere with such litigation if brought; and Purchaser agrees to
indemnify and hold Owner harmless from any costs, expenses, or damages which
Owner may suffer as a result of any such suit or proceeding.

 

8. COPYRIGHT: Regarding the copyright in and to the Property, Owner agrees that:

 

(a) Owner will prevent the Property and any arrangements, revisions,
translations, novelizations, dramatizations or new versions thereof whether
published or unpublished and whether copyrighted or uncopyrighted, from vesting
in the public domain, and will take or cause to be taken any and all steps and
proceedings required for copyright or similar protection in any and all
countries in which the same may be published or offered for sale, insofar as
such countries now or hereafter provide for copyright or similar protection. Any
contract or agreement entered into by Owner authorizing or permitting the
publication of the Property or any arrangements, revisions, translations,
novelizations, dramatizations or new versions thereof in any country will
contain appropriate provisions requiring such publisher to comply with all the
provisions of this clause.

 



  - 3 -

   



 

(b) All rights granted or agreed to be granted to Purchaser under this Agreement
shall be irrevocably vested in Purchaser and shall not be subject to rescission
by Owner or any other party for any cause, nor shall said rights be subject to
termination or reversion by operation of law or otherwise, except to the extent,
if any, that the provisions of any copyright law or similar law relating to the
right to terminate grants of, or recapture rights in, literary property may
apply. If, pursuant to any such copyright law or similar law, Owner or any
successor or any other legally designated party (all herein referred to as "the
terminating party") becomes entitled to exercise any right to reversion,
recapture or termination ( the "termination right") with respect to all or any
part of the rights granted or to be granted under this Agreement, and if the
terminating party exercises said termination right with respect to all or part
of said rights (the "recaptured rights"), then from and after the date on which
the terminating party has the right to transfer to a third party all or part of
the recaptured rights, Purchaser shall have the first right to purchase and
acquire the recaptured rights from the terminating party. If the terminating
party is prepared to accept a bona fide offer from a third party with respect to
all or part of the recaptured rights, then in each such instance the terminating
party shall notify Purchaser of such offer which the terminating party is
prepared to accept and the name of the third party who made the offer to the
terminating party, and the terminating party shall offer Purchaser the right to
enter into an agreement with the terminating party with respect to the
recaptured rights on the aforesaid terms and conditions. Purchaser shall have 30
days from the date of its receipt of such written offer within which to notify
the terminating party of its acceptance of such offer (provided, however, the
Purchaser shall not be required to meet any terms or conditions which cannot be
as easily met by one person as another, including, without limitation, the
employment of a specified person, etc.) If Purchaser shall acquire from the
terminating party all or part of the recaptured rights, then the terminating
party agrees to enter into appropriate written agreements with Purchaser
covering said acquisition. If Purchaser shall elect not to purchase the
recaptured rights from the terminating party, then the terminating party may
dispose of said recaptured rights, but only to the aforesaid third party and
only upon the terms and conditions specified in the aforesaid written notice
given by the terminating party to Purchaser, it being understood and agreed that
the terminating party may not dispose of said recaptured rights either to: (a)
any other proposed transferee; or (b) upon terms and conditions which are more
favorable to any transferee than the terms and conditions previously offered to
Purchaser hereunder, without again offering to enter into an agreement with
Purchaser on: (i) the terms offered to such other transferee; or (ii) such more
favorable terms and conditions offered to said proposed transferee, whichever of
(a) or (b) shall apply. Any such required offer made to Purchaser by the
terminating party shall be governed by the procedure set forth in the preceding
four sentences of this Paragraph. The unenforceability of any portion of this
Paragraph shall not invalidate or affect the remaining portions of this
Paragraph of this Agreement.

 

9. CREDIT OBLIGATIONS: Purchaser shall have the right to publish, advertise,
announce and use in any manner or medium, the name or likenesses of Owner in
connection with any exercise by Purchaser of its rights hereunder, provided such
use shall not constitute an endorsement of any product or service.

 

10. NO OBLIGATION TO PRODUCE: Nothing herein shall be construed to obligate
Purchaser to produce, distribute, release, perform or exhibit any motion
picture, television, theatrical or other production based upon, adapted from or
suggested by the Property, in whole or in part, or otherwise to exercise,
exploit or make any use of any rights, licenses, privileges or property granted
herein to Purchaser.

 

11. ASSIGNMENT: Purchaser may assign and transfer this agreement or all or any
part of its rights hereunder to any person, firm or corporation without
limitation, and this agreement shall be binding upon and inure to the benefit of
the parties hereto and their successors, representatives and assigns forever.

 

12. NO PUBLICITY: Owner will not, without Purchaser's prior written consent in
each instance, issue or authorize the issuance or publication of any news story
or publicity relating to (i) this Agreement, (ii) the subject matter or terms
hereof, or to any use by Purchaser, its successors, licensees and assigns, and
(iii) any of the rights granted Purchaser hereunder.

 

13. ADDITIONAL DOCUMENTATION: Owner agrees to execute and procure any other and
further instruments necessary to transfer, convey, assign and copyright all
rights in the Property granted herein by Owner to Purchaser in any country
throughout the world. If it shall be necessary under the laws of any country
that copyright registration be acquired in the name of Owner, Purchaser is
hereby authorized by Owner to apply for said copyright registration thereof;
and, in such event, Owner shall and does hereby assign and transfer the same
unto Purchaser, subject to the rights in the Property reserved hereunder by
Owner. Owner further agrees, upon request, to duly execute, acknowledge, procure
and deliver to Purchaser such short form assignments as may be requested by
Purchaser for the purpose of copyright recordation in any country, or otherwise.
If Owner shall fail to so execute and deliver, or cause to be executed and
delivered, the assignments or other instruments herein referred to, Purchaser is
hereby irrevocably granted the power coupled with an interest to execute such
assignments and instruments in the name of Owner and as Owner's
attorney-in-fact.

 

  - 4 -

   

 

14. MISCELLANEOUS:

 

(a) Relationship: This agreement between the parties does not constitute a joint
venture or partnership of any kind.

 

(b) Cumulative Rights and Remedies: All rights, remedies, licenses,
undertakings, obligations, covenants, privileges and other property granted
herein shall be cumulative, and Purchaser may exercise or use any of them
separately or in conjunction with any one or more of the others.

 

(c) Waiver: A waiver by either party of any term or condition of this agreement
in any instance shall not be deemed or construed to be a waiver of such term or
condition for the future, or any subsequent breach thereof.

 

(d) Severability: If any provision of this agreement as applied to either party
or any circumstances shall be adjudged by a court to be void and unenforceable,
such shall in no way affect any other provision of this agreement, the
application of such provision in any other circumstance, or the validity or
enforceability of this agreement.

 

(e) Governing Law: This agreement shall be construed in accordance with the laws
of the State of Nevada applicable to agreements which are executed and fully
performed within said State.

 

(f) Captions: Captions are inserted for reference and convenience only and in no
way define, limit or describe the scope of this agreement or intent of any
provision.

 

(g) Entire Understanding: This agreement contains the entire understanding of
the parties relating to the subject matter, and this agreement cannot be changed
except by written agreement executed by the party to be bound.

 

(h) Arbitration: This Agreement shall be interpreted in accordance with the laws
of the State of Nevada, applicable to agreements executed and to be wholly
performed therein. Any controversy or claim arising out of or in relation to
this Agreement or the validity, construction or performance of this Agreement,
or the breach thereof, shall be resolved by arbitration in accordance with the
rules and procedures of AFMA, as said rules may be amended from time to time
with rights of discovery if requested by the arbitrator. Such rules and
procedures are incorporated and made a part of this Agreement by reference. If
AFMA shall refuse to accept jurisdiction of such dispute, then the parties agree
to arbitrate such matter before and in accordance with the rules of the American
Arbitration Association under its jurisdiction in Nevada before a single
arbitrator familiar with entertainment law. The parties shall have the right to
engage in pre-hearing discovery in connection with such arbitration proceedings.
The parties agree hereto that they will abide by and perform any award rendered
in any arbitration conducted pursuant hereto, that any court having jurisdiction
thereof may issue a judgment based upon such award and that the prevailing party
in such arbitration and/or confirmation proceeding shall be entitled to recover
its reasonable attorneys' fees and expenses. The arbitration will be held in
Nevada and any award shall be final, binding and non-appealable. The Parties
agree to accept service of process in accordance with the AFMA Rules.

 

IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of the day
and year first above written.

 



(“Owner”)

(“Purchaser”)

 

/s/  TIFFANI JONES

/S/ KELLY MORGAN

TIFFANI JONES on behalf of REGNUM CORP

KELLY MORGAN



 

 



- 5 -



 